DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2020 and 10/21/2020 have been considered.
Drawings
The drawings submitted on 3/22/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/135398 A1 (= US 2019/0062464 A1) to Tadokoro et al.
Regarding claims 1 and 10, Tadokoro discloses an anionic polymerization method using a flow-type reaction apparatus (Fig. 10):

    PNG
    media_image1.png
    459
    831
    media_image1.png
    Greyscale

Liquid A can be styrene in THF; liquid B can be butyllithium in hexane; and liquid C can be MeOH in THF (see Table 1). Monomer liquid A is mixed with initiator liquid B in concentric pipes (Fig. 6):

    PNG
    media_image2.png
    619
    750
    media_image2.png
    Greyscale
.
After liquids A and B are mixed, the polymerization reaction continues until it is terminated by the methanol. Thus, all the features of claims 1 and 10 are disclosed. 

Other Prior Art of Record
	The method of claim 1 is also disclosed by JP 2017-066276 A.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762